                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

DEANDRE HARRIS                          §
    Plaintiff,                          §
                                        §
v.                                      §
                                        §
JASON KESSLER, RICHARD SPENCER          §
VANGUARD AMERICA, ANDREW                §
ANGLIN MOONBASE HOLDINGS, LLC,          §
ROBERT “AZZMADOR” RAY,                  §
NATHAN DAMIGO, ELLIOT KLINE             §     Civil Action No. 3:19-cv-00046
AKA ELI MOSLEY, IDENTITY EVROPA,        §
MATTHEW HEIMBACH, MATTHEW               §     PLAINTIFF’S RESPONSE TO
PARROT AKA DAVID MATTHEW                §     THE COURT’S ORDER TO
PARROTT, TRADITIONALIST WORKERS         §     SHOW CAUSE
PARTY, MICHAEL HILL, MICHAEL            §
TUBBS, LEAGUE OF THE SOUTH,             §
JEFF SCHOEP, NATIONAL SOCIALIST         §
MOVEMENT, NATIONALIST FRONT,            §
AUGUSTUS SOL INVICTUS,                  §
FRATERNAL                               §
ORDER OF THE ALT-KNIGHTS                §
MICHAEL “ENOCH” PEINOVICH,              §
LOYAL WHITE KNIGHTS OF THE              §
KU KLUX KLAN,                           §
AND EAST COAST KNIGHTS OF THE           §
KU KLUX KLAN AKA EAST COAST             §
KNIGHTS OF THE TRUE INVISIBLE           §
EMPIRE, NATIONAL POLICY INSTITUTE,      §
THE PROUD BOYS, COUNCIL OF              §
CONSERVATIVE CITIZENS, AMERICAN         §
RENAISSANCE, THE RED ELEPHANTS,         §
AMERICAN FREEDOM KEEPERS,               §
ALTRIGHT.COM,                           §
DANIEL P. BORDEN,                       §
ALEX MICHAEL RAMOS,                     §
JACOB SCOTT GOODWIN,                    §
TYLER WATKINS DAVIS,                    §
JOHN DOE 1, JOHN DOE 2                  §
      Defendants.                       §




                                                                          Page 1
PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
                             TABLE OF AUTHORITIES

CASES

Davis v. Williams, 588 F.2d 69 (4th Cir. 1978) ……………………………………………....... 4

Diamond v. Mohawk Indus., Inc., No. 6:12-CV-00057, 2014 WL 1404563 (W.D. Va. Apr. 10,
2014) …………………………………………………………………………………………… 4

McCargo v. Hedrick, 545 F.2d 393, 396 (4th Cir. 1976) ……………………………………. 3, 4

FEDERAL RULES

Fed. R. Civ. P. 41(b) …………………………………………………………………………… 3




                                                                                Page 2
PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
        PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE


TO THE HONORABLE JUDGE OF SAID COURT:

        Local counsel for Plaintiff DeAndre Harris hereby files this Response to the Court’s

Order to Show Cause dated June 30, 2020, and, for the reasons stated herein, respectfully

requests that the Court not dismiss this action.

1.      Plaintiff brought this action against the Defendants on August 12, 2019, alleging that they

violated Plaintiff’s rights to be free from assault and battery, as well as engaged in a conspiracy

to discriminate and attack Plaintiff on account of his race. Plaintiff’s Original Complaint details

the level of involvement of each of the named Defendants who participated in this conspiracy to

violate Plaintiff’s rights.

2.      For cause, counsel for Plaintiff would show that responses to dispositive motions would

be handled by counsel appearing pro hac vice in the present matter. Local counsel was asked to

enter its appearance by Attorney Lee Merritt, who is counsel intending to appear pro hac vice.

The application to appear pro hac vice for Mr. Merritt is forthcoming as the certificate of good

standing is being requested.

3.      Federal Rule of Civil Procedure 41(b) dictates that “if the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any

claim against it. Unless the dismissal order states otherwise, a dismissal under this subdivision

(b) and any dismissal not under this rule—except one for lack of jurisdiction, improper venue, or

failure to join a party under Rule 19—operates as an adjudication on the merits.

4.      Defendants have failed to bring a motion pursuant to 41(b), however, the Court is capable

of raising its own motion. “A district court may dismiss an action for lack of prosecution, either
                                                                                               Page 3
PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
upon motion by a defendant pursuant to Federal Rule of Civil Procedure 41(b) or on its own

motion.” McCargo v. Hedrick, 545 F.2d 393, 396 (4th Cir. 1976).

5.     Nevertheless, “[a] dismissal with prejudice is a harsh sanction which should not be

invoked lightly in view of the sound public policy of deciding cases on their merits.” Diamond v.

Mohawk Indus., Inc., No. 6:12-CV-00057, 2014 WL 1404563, at *3 (W.D. Va. Apr. 10, 2014)

(internal quotation marks omitted) (quoting Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978)).

6.     In Davis v. Williams, the Fourth Circuit articulated four factors which district courts

consider when weighing a dismissal with prejudice for failure to prosecute or comply with a

court order:

(1) the degree of personal responsibility on the part of the plaintiff;

(2) the amount of prejudice to the defendant caused by the delay;

(3) the presence or absence of a drawn-out history of deliberately proceeding in a dilatory

fashion; and

(4) the effectiveness of sanctions less drastic than dismissal. Id. at *4 (quoting 588 F.2d at 70);

see also, e.g., United States v. Merrill, 258 F.R.D. 302, 308 (E.D.N.C. 2009) (reciting the same

Davis factors).

7.     As to the first factor in weighing the degree of personal responsibility on the part of the

plaintiff, counsel for Plaintiff would show that the reason for the delay in responding to

Defendants’ motions was due to difficulty in obtaining counsel’s petition to proceed pro hac vice

in this matter. While this failure rests with counsel, and not Plaintiff, this delay does not warrant

dismissal given the balancing of the other factors to be weighed in addressing this issue.

8.     As to the second factor in weighing the amount of prejudice to the Defendant caused by

the delay, counsel for Plaintiff would show that this delay has not prejudiced Defendants in any


                                                                                               Page 4
PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
significant manner. Given that Defendants’ dispositive motions are among its first filed in this

case, and given that this case is still in its preliminary stages, Defendants would not be

prejudiced if this case is allowed to proceed without dismissal.

9.     As to the third factor in weighing the presence or absence of a drawn-out history of

deliberately proceeding in a dilatory fashion, counsel for Plaintiff would show that they have

made diligent effort in filing the Original Complaint, serving the many Defendants in the case,

and securing counsel to appear and assist with the matter. The failure to timely respond to

Defendants’ motions was not done deliberately and does not indicate a drawn-out history of

deliberately proceeding in a similar manner.

10.    As to the fourth factor in weighing the effectiveness of sanctions less drastic than

dismissal, counsel for Plaintiff would show that dismissal of this action with prejudice this early

in the process of litigation would be unfair given that Plaintiff is willing to continue to pursue

this litigation and timely respond to any further motions from Defendants.

11.    In light of the foregoing, Plaintiff respectfully requests that the Court not dismiss this

action. To the extent that the Court has remaining concerns about Plaintiff’s efforts to prosecute

this matter, Plaintiff respectfully requests that the Court schedule a Status Conference.



Dated: July 7, 2020



                                                       Respectfully Submitted,



                                                       /s/ Larry C. Brown
                                                       Larry C. Brown, Esq.
                                                       Law Offices of Larry Brown, Jr.
                                                       1800 Diagonal Rd., Ste. 600

                                                                                               Page 5
PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
                                        Alexandria, VA 22314
                                        Tel. (703) 956-3577
                                        Fax. (703) 997-1402
                                        Lcbrownjr@aol.com
                                        LOCAL COUNSEL FOR PLAINTIFF




                                                                Page 6
PLAINTIFF’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
